Citation Nr: 0336598	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1965.  
Service personnel records indicate that he was an auto 
mechanic helper from May 1963 to December 1963 and that he 
was a wheeled vehicle mechanic from January 1964 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating determination of 
the Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran and his spouse presented testimony during a June 
2003 hearing before the undersigned member of the Board of 
Veterans' Appeals (Board) at the RO in June 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional information and medical evidence is necessary to 
make a decision on the claim.  The veteran needs to submit 
all relevant information and records, and then a VA 
examination needs to be conducted.  

Accordingly, the case is REMANDED for the following action:  

1.  The veteran should be advised to 
indicate what his job was at Goodyear, 
and what post-service asbestos and 
insulation exposure he has had, by date 
and place.  He should submit the 
occupational history and chest x-ray 
report dated November 2, 2000, referred 
to by Dr. Gaziano in his December 4, 
2000 report; and he should submit all 
available medical records of evaluation 
and treatment he has received since 
service from all health care providers 
for pulmonary problems, including Drs. 
Gaziano and Sanders and any other 
doctors he has seen, including at the 
East Gadsden Clinic.  Full and detailed 
disclosure of all relevant information 
is expected.

2.  After the veteran has been given a 
reasonable opportunity to submit 
evidence, a VA pulmonary examination 
should be conducted.  The examiner 
should review the veteran's claims 
folder, examine the veteran, conduct any 
studies which are necessary to render 
the following opinions, and then render 
opinions with reasons as to the 
following:  First, is it as likely as 
not that the veteran has asbestosis?  If 
so, is it as likely as not that any 
asbestosis he has is related to 
in-service asbestos exposure in his 
mechanic helper and mechanic duties from 
May 1963 to January 1965?  The claims 
folder should be made available to the 
examiner prior to the examination.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


